Case 1:18-cv-00954-CCR Document 15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

Filed 11/05/18 Page 1 of 1

 

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION

Plaintiff
V.
GRENDA GROUP, LLC,
GREGORY l\/I. GRENDA and
WALTER F. GRENDA, JR.,

Defendants.

Civil Action No.:
l:lS-cv-00954

 

CERTIFICATE PURSUANT TO RULE 7.1 OF 'I`HE
FEDERAL RULES OF CIVIL PROCEI)URAL

Defendant Grenda Group LLC hereby States that it is a nongovernmental corporate party

and that there is no parent corporation, or any publicly held corporation, owning 10% or more of

its Stock.

DATED: November 5, 2018

JOSEPH G. MAKOWSKI, LLC

/s/ Josenh G. l\/[al<.owski
Joseph G. l\/Ial<owski, Esq.
A rforney_ for quendants
G)'ena’a Grr)up. LLC and
Gregory firemch
448 Delaware Avenue
Buff`alo, New York 14202
Telephone: (716) 881-1890
Email: jniakowski@aol.com

